In his motion for rehearing appellant now urges that his only contention in this case was and is that the law under which he was convicted is unconstitutional, because it puts an unnecessary and unfair burden upon interstate commerce, in that intrastate carriers of freight can legally transport loads of 14000 pounds weight upon their *Page 144 
trucks while he is, by our construction of the statute, limited to transporting a load of 7000 pounds. We confess that we did not gather this to be appellant's contention from either his brief or the record, when the case was originally considered.
We content ourselves with saying that there is nothing in Sec. 5b of Art. 827a of our Penal Code which allows intrastate carriers of freight to carry ad libitum on our highways loads of 14000 pounds weight. It is clear from the language used in said statute that such load may only be carried from the pick-up point over the highway to the nearest practicable common carrier receiving or loading point, and may not pass a delivery or receiving point of a common carrier equipped to transport such load. The language of said article is such as that no carrier of freight could misunderstand same. It imposes no unfair or discriminatory burden upon appellant. The statute is not unconstitutional.
The motion for rehearing is overruled.
Overruled.